DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/16/2020 has been entered. Claims 1, 17, 22 have been amended, claims 8, 13-16, 18 have been withdrawn ad non-elected species and claim 23 has been previously cancelled. Therefore, claims 1-7, 9-12, 17, 19-22 and 24 are now pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 7, 9-12, 17, 20, 22 and 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitaker et al. (US – 2013/0300043 A1, herein after Whitaker ’043) and further in view of Sperber et al. (US – 2006/0276248 A1).

As per claim 1, Whitaker ’043 discloses Tubular Torsion Bar comprising:
a torsion bar spring, comprising (Title):
a first elongated spring bar (46, Fig: 4) made of a resiliently flexible material (an elongated outer tube of flexible material, Abstract, Fig: 4) and having a first coupling 
a second elongated spring bar (52, Fig: 4), independent of the first elongated spring bar (46 and 52 are two separate pieces and joint at one end with joiner bushing 54, [0034], Fig: 4), the second elongated spring bar made of a resiliently flexible material (an elongated inner tube of flexible material, Abstract, Fig: 4) and having a second internal coupling interface portion at the distal end (at 54, Fig: 4),
wherein the second elongated spring bar (52) is disposed at least partially in the interior opening of the first elongated spring bar (46) and the first and second elongated spring bars are directly fixedly coupled to one another at the first (with joiner bushing 54, Fig: 4) and second internal coupling interface portions such that uncoupled portions of the first and second elongated spring bars are rotatable relative to one another about the longitudinal axis (Fig: 4).
Whitaker ’043 also discloses first and second coupling interface but fails to explicitly disclose a first coupling interface and second coupling interface, are internal interface coupling.
Sperber discloses Mechanical Rotational Drive comprising:
a first coupling internal interface, a second internal coupling interface and the first and second internal coupling interface portions (As per figure 2, mechanical rotational drive had tubular jacket 107 and torsional element 101 are fixed internally in annular tube section 110, and Sperber discloses “a first annular tube section 110, which is firmly clamped in the bearing device 102, and which are firmly connected at the free end of 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tubular torsion bar of Whitaker ’043 to make the first coupling interface and second coupling interface, are internal interface coupling as taught by Sperber in order to provide light torsion element that, with a compact design, renders possible large torsion angles and an effective clear change of length over the torsional path.

As per claim 2, Whitaker ’043 discloses wherein at least one of the first and second coupling interface portions comprises a shoulder extending radially relative to the longitudinal axis (Fig: 4).

As per claim 5, Whitaker ’043 discloses wherein the first and second elongated spring bars are made of a metal material (either metal or composite material can be used for either or both of inner tube 12 and outer tube 14, [0024].

As per claim 7, Whitaker ’043 discloses wherein the first elongated spring bar comprises a tubular configuration (Fig: 4).

As per claim 9, Whitaker ’043 discloses a first mounting portion (44, 62, Fig: 5) associated with the first elongated spring bar (46) at a proximal end (Fig: 4-5), and a second mounting portion (68, 69, Fig: 4-5) associated with the second elongated spring 

As per claim 10, Whitaker ’043 discloses wherein an outer surface of the first elongated spring bar is configured as a bearing surface to interface with an external component (at 62, Fig: 4-5).

As per claim 11, Whitaker ’043 disclose wherein the second elongated spring bar (52) comprises a second interior opening oriented along the longitudinal axis (Fig: 4-5).

As per claim 12, Whitaker ’043 discloses wherein the second elongated spring bar (52) comprises a tubular configuration (Fig: 4-5).

As per claim 17, Whitaker ’043 discloses Tubular Torsion Bar comprising:
a torsion bar spring system (Title, Fig: 4), comprising:
a first component (44, 48, Fig: 4-5);
a second component 66, 72, Fig: 4-5); and
a torsion bar spring (40, Fig: 4-5) operably coupled to the first component (44, 48) and the second component (66, 72) to facilitate relative rotation of the first and second components (Fig: 4-5), the torsion bar spring comprising
a first elongated spring bar (46, Fig: 4) made of a resiliently flexible material (an elongated outer tube of flexible material, Abstract, Fig: 4) and having a first internal 
a second elongated spring bar (52, Fig: 4), independent of the first elongated spring bar (46 and 52 are two separate pieces and joint at one end with joiner bushing 54, [0034], Fig: 4), the second elongated spring bar made of a resiliently flexible material (an elongated inner tube of flexible material, Abstract, Fig: 4) and having a second internal coupling interface portion at the distal end (at 54, Fig: 4),
wherein the second elongated spring bar (52) is disposed at least partially in the interior opening of the first elongated spring bar (46) and the first and second elongated spring bars are directly fixedly coupled to one another at the first (with joiner bushing 54, Fig: 4) and second internal coupling interface portions such that uncoupled portions of the first and second elongated spring bars are rotatable relative to one another about the longitudinal axis (Fig: 4).
Whitaker ’043 also discloses first and second coupling interface but fails to explicitly disclose a first coupling interface and second coupling interface are internal interface coupling.
Sperber discloses Mechanical Rotational Drive comprising:
a first coupling internal interface, a second internal coupling interface and the first and second internal coupling interface portions (As per figure 2, mechanical rotational drive had tubular jacket 107 and torsional element 101 are fixed internally in annular tube section 110, and Sperber discloses “a first annular tube section 110, which is firmly clamped in the bearing device 102, and which are firmly connected at the free end of 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tubular torsion bar of Whitaker ’043 to make the first coupling interface and second coupling interface, are internal interface coupling as taught by Sperber in order to provide light torsion element that, with a compact design, renders possible large torsion angles and an effective clear change of length over the torsional path.

    PNG
    media_image1.png
    571
    621
    media_image1.png
    Greyscale


As per claim 20, Whitaker ’043 discloses wherein at least one of the first and second interface portions comprises a shoulder extending radially relative to the longitudinal axis (Fig: 4-5).

As per claim 22, Whitaker ’043 discloses a method for facilitating spring-loaded relative rotation between two components (Title and Abstract), comprising:

obtaining a second elongated spring bar (52, Fig: 4), independent of the first elongated spring bar (Fig: 4), the second elongated spring bar made of a resiliently flexible material (an elongated outer tube of flexible material, Abstract, Fig: 4) and having a second internal coupling interface portion at the distal end (Fig: 4);
disposing the second elongated spring bar at least partially in the interior opening of the first elongated spring bar (Fig: 4-5), wherein the first and second elongated spring bars are directly fixedly coupled to one another at the first and second internal coupling interface portions (54, Fig: 4) to prevent relative movement of the first and second elongated spring bars in a rotational degree of freedom and in a translational degree of freedom about the longitudinal axis about the first and second coupling interface portions such that uncoupled portions of the first and second elongated spring bars are rotatable relative to one another about the longitudinal axis (Fig: 4-5); and
facilitating coupling a first component to the first elongated spring bar and coupling a second component to the second elongated spring bar (Fig: 4-5).
Whitaker ’043 also discloses first and second coupling interface but fails to explicitly disclose a first coupling internal interface, a second internal coupling interface and the first and second internal coupling interface portions. Therefore, Whitaker ’043 lack the first and second internal coupling interface.
fixed internally in annular tube section 110, and Sperber discloses “a first annular tube section 110, which is firmly clamped in the bearing device 102, and which are firmly connected at the free end of the torsion element 101 to a second annular tube section 112”, [0045], Fig: 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the internal interface coupling taught by Sperber for the interface coupling of Whitaker ’043 to provide light torsion element that, with a compact design, renders possible large torsion angles and an effective clear change of length over the torsional path.

As per claim 24, Whitaker ’043 discloses wherein the first (46) and second components (52) are hinged about the torsion spring bar (at 54, Fig: 4), whereby the first and second components are rotatable about the longitudinal axis relative to each other in opposite rotational directions (Fig: 4-5), such that the torsional spring bar operates as a spring-loaded hinge mechanism for the first and second components (Fig: 4-5).
Whitaker ’043 also discloses first and second coupling interface but fails to explicitly disclose a first coupling internal interface, a second internal coupling interface and the first and second internal coupling interface portions.
fixed internally in annular tube section 110, and Sperber discloses “a first annular tube section 110, which is firmly clamped in the bearing device 102, and which are firmly connected at the free end of the torsion element 101 to a second annular tube section 112”, [0045], Fig: 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to create a particularly light torsion element that, with a compact design, renders possible large torsion angles and an effective clear change of length over the torsional path.

Claims 3, 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitaker et al. (US - 2013/0300043 A1, herein after Whitaker ’043) as modified by Sperber et al. (US – 2006/0276248 A1) as applied to claims 1 and 17 above, and further in view of Zoppitelli et al. (US - 6,325,327 B1).
As per claim 3, Whitaker ’043 as modified by Sperber discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the first and second coupling interface portions comprise complementary protrusions circumferentially offset from one another about the longitudinal axis.
Zoppitelli discloses Anti-Vibration Device with Torsion Spring comprising:
the first and second coupling interface portions comprise complementary protrusions circumferentially offset from one another about the longitudinal axis (first 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tubular torsion bar of the Whitaker ’043 as modified by Sperber to make the first and second coupling interface portions comprise complementary protrusions circumferentially offset from one another about the longitudinal axis as taught by Zoppitelli in order to prevent rotation of the coupling.

As per claim 6, Zoppitelli further discloses wherein the first and second coupling interface portions are welded to one another (first and second coupling interface portion 14a, 14b are welded to one another, Col: 11, Ln: 16-17, Fig: 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tubular torsion bar of the Whitaker ’043 as modified by Sperber to make the first and second coupling interface portions are welded to one another as taught by Zoppitelli in order to provide strong torsional spring force and also prevent rotation of the coupling.
Additionally, claim 6 is considered to be a product-by-process claim (the phrase “are welded to one another”), and the examiner notes that it has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Additionally, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, 

Claim 21 recites the genus of the same limitation of claim 3 and is therefore rejects under the same rationale.

Claims 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitaker et al. (US - 2013/0300043 A1, herein after Whitaker ‘043) as modified by Sperber et al. (US – 2006/0276248 A1) as applied to claim 1 above, and further in view of Whitaker et al. (US 8,505,888, herein after Whitaker ‘888).
As per claim 4, Whitaker‘043 discloses all the structural elements of the claim invention but fails to explicitly disclose wherein the first and second elongated spring bars are made of the same resiliently flexible material.
Another invention of Whitaker ‘888 discloses Tubular Torsion Bar comprising:
the first and second elongated spring bars are made of the same resiliently flexible material (Abstract and col. 3, lines 13-18).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tubular torsion bar of the Whitaker ‘043 to make the first and second elongated spring bars are made of the same resiliently flexible material as taught by Whitaker ‘888 in order to provide easy to manufacture and use.

As per claim 19, Whitaker ‘888 further discloses wherein an entire outer surface of the first elongated spring bar is configured as a bearing surface and interfaces with at least one of the first and second components (Fig: 1 -2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tubular torsion bar of the Whitaker ‘043 to make the entire outer surface of the first elongated spring bar is configured as a bearing surface and interfaces with at least one of the first and second components as taught by Whitaker ‘888 in order to provide easy to manufacture and use.

Response to Arguments
Applicant’s arguments, see REMARK, filed 10/16/2020, with respect to the rejection(s) of claim(s) 1, 17 and 22 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Whitaker et al. (US – 2013/0300043 A1, herein after Whitaker ’043) and further in view of Sperber et al. (US – 2006/0276248 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657